Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 28, 2019

                                           No. 04-19-00674-CV

                 IN RE KINGDOM CARGO, LLC and Almaguer Livian Izaguirre

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On October 3, 2019, relator filed a petition for writ of mandamus and a motion for
temporary relief to stay the November 4, 2019 trial setting pending final resolution of the petition
for writ of mandamus. In its petition, relator asked this court to order the trial court to vacate its
order striking relator’s expert witness Christine Dickinson. On October 21, 2019, we issued an
order allowing the respondent and the real party in interest to file a response to the petition in this
court no later than November 6, 2019 and granting relator’s request for a stay of the November
4, 2019 trial setting or any subsequent trial setting in the underlying case pending final resolution
of the petition for writ of mandamus.

        On October 24, 2019, the real party in interest filed a motion asking this court to
reconsider the stay on the ground that this original proceeding is now moot because the real party
in interest no longer opposes the counter-affidavits or testimony of Ms. Dickinson.

       Because it appears the relief requested by relator has now been obtained, relator is hereby
ORDERED to show cause in writing no later than October 31, 2019 why this original
proceeding should not be dismissed as moot.

           It is so ORDERED on October 28, 2019.
                                                                     PER CURIAM


           ATTESTED TO: _______________________
                        Luz Estrada
                        Chief Deputy Clerk


1
  This proceeding arises out of Cause No. DC-17-18, styled Ashley Anais Regalado v. Almaguer Livan Izaguirre, et
al., pending in the 229th Judicial District Court, Duval County, Texas, the Honorable Baldemar Garza presiding.